DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Status of Claims
This Office action is responsive to communications filed on 16 June 2021.  Presently, Claims 1-6, 8-9, 11, 14-19 are pending.
All claims are currently rejected.

Response to Arguments
Applicant remarks on page 11 of Applicant’s responses filed 11/29/2021 that Rothberg (US 20160069975) only teaches shifting Lamor frequency of an MRI system away from a Lamor frequency of a nearby second MRI system in paragraph 77 and an alternation or coordination of pulse sequences to stagger transmit/receive cycles between multiples systems in paragraph 78 but does not teach or 
Applicant’s remarks have been fully considered and found partially persuasive. 
As previously established in response to arguments, Rothberg teaches changing the order in which individual slices are sampled because Rothberg queries for the presence of other MRI systems upon startup in paragraph 75, and “negotiate” with the other MRI systems regarding operating parameters and further discloses that the first and second magnetic resonance tomography scanners are configured to acquire individual slices at different center frequencies from each other at the same time (see paragraph [0077]). 
Rothberg only fails to teach that changing an order of the slices is such that the first magnetic resonance tomography and the second magnetic resonance tomography are configured to acquire individual slices at different center frequencies from each other at a same time.
Takizawa, et al., US 20090012385, which teaches steps (fig. 5) of a continuous imaging of an object 1 of fig. 1, based on table movement, fig. 3, such that an MRI apparatus (see fig. 1) is configured to acquire individual slices at different center frequencies from each other at a same time (paragraph 73), has been newly introduced and is relied upon for this teaching.
Applicant further remark on page 12 that Rothberg does not teach changing frequency of an excitation pulse via a change in a position of a patient on a patient couch or a change in position of the patient couch itself. 
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejections are made in view of newly found prior art, Takizawa, et al., US 20090012385, which teaches steps (fig. 5) of a continuous imaging of an object 1 of fig. 1, based on table movement, fig. 3, such that an MRI apparatus 
The teachings of Takizawa, is thus combined with the teachings of Rothberg to teach all the claims.
Therefore, the claims stand rejected.

Objections Withdrawn
The objection to claim 4, has been withdrawn pursuant of Applicant's amendments filed on 11/29/2021. 
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
Interface in claim 1.
For the means-plus-function of interface in claim 1, the P.G. Pub. Version of the specification discloses “WIFI, WAN or serial or parallel point-to-point connections” in paragraph 43.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 13-14 of claim 1 omit the recitation of “scanner” for the earlier recited first magnetic resonance tomography scanner and the second magnetic resonance tomography scanner.
 claim 14 and line 11 of claim 17.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:––
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 17 recites “A computer-readable storage medium on which is stored electronically readable control information, wherein, the electronically readable control information, when executed by a controller of a first magnetic resonance tomography scanner, is configure to cause the controller to…” The broadest reasonable interpretation of the phrase “A computer readable storage medium” includes non-transitory embodiments, such as memory elements (Read-Only Memory (ROM), Random Access Memory (RAM)) and memory media such as compact disks (CDs) as well as transitory embodiments, such as carrier waves encoded with the computer program steps. However, transitory forms of signals are not statutory (In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007)). A claim that covers both statutory and non-statutory embodiments embraces subject matter that is improperly directed to non-statutory subject matter. Examiner suggests amending the “computer-readable storage medium” to instead refer to ---non-transitory computer-readable storage medium ---, if supported by the specification.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 8-9, 11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg, et al., US 20160069975 in view of Takizawa, et al., US 20090012385.

Regarding claim 1, Rothberg teaches a first magnetic resonance tomography scanner (see fig. 1 for details about a first low-field MRI system 1 of fig. 5) comprising: 
a controller (see controller 106 of fig. 1 and paragraph 41) configured to control an image acquisition of the first magnetic resonance tomography scanner (see paragraph 41); and 
an interface (see paragraph 70 for the networking protocol or paragraph 72 for the device-to-device communication) connected to the controller for signal communication (see paragraph 70) with a second magnetic resonance tomography scanner (see low-field MRI system 2 of fig. 5) conducting an image acquisition at a same time as the first magnetic resonance tomography scanner (Paragraph 77 states that “The inventors have recognized that in implementations where multiple low-field MRI systems are operating in close proximity, the systems may be configured to reduce interference between the systems or reduce the impact of any other noise source” meaning the invention of Rothberg et al. deals with detecting multiple low-field MRI systems within a specific range and to reduce interference between them so they can operate simultaneously without added adverse effects (e.g., noise). 
wherein the controller (controller 106) is configured for synchronizing the image acquisition of the first magnetic resonance tomography scanner as a function of a signal received via the interface from a second magnetic resonance tomography scanner (see paragraph 77 for the assigning of operating configuration parameters to closely located scanners. Paragraph 76 indicates that such a signal includes a state of data acquisition of a nearby system, meaning that systems operating in close 
wherein the synchronizing comprises changing an order in which individual slices of the image acquisition of the first magnetic resonance tomography scanner are sampled (Rothberg teaches changing the order in which individual slices are sampled because Rothberg queries for the presence of other MRI systems upon startup in paragraph 75, and “negotiate” with the other MRI systems regarding operating parameters. Paragraph 77 includes assigning operating configuration parameters, including frequencies, to closely located MRI systems hence requiring a change, through the negotiation, an order in which individual slices are acquired),
wherein image acquisitions within a same frequency range do not occur simultaneously within the first and the second magnetic resonance tomography scanners (paragraph 77 states that “the B0 field of a first low-field MRI system may be adjusted to shift the Larmor frequency of the system away from the Larmor frequency of a second low-field MRI system operating close by” where such operating of the system include data acquisition and detected signals in response to RF pulses (paragraph 76). Therefore, the simultaneous image acquisitions at a same frequency is averted by the frequency shifting and the time-sharing arrangement, as the networked MRI systems are operated at the same time at different frequencies to acquire images.).
While Rothberg teaches changing an order of slices and that the first and second magnetic resonance tomography scanners are configured to acquire individual slices at different center frequencies from each other, as established above (see paragraphs 75) and at the same time (paragraph 77), Rothberg does not teach that the changing an order of the slices is such that the first magnetic resonance tomography and the second magnetic resonance tomography are configured to acquire individual slices at different center frequencies.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rothberg’s system to change an order of the slices at the same time (i.e. via changing the table/patient position), as taught by Rothberg in paragraph 77, such that the first magnetic resonance tomography and the second magnetic resonance tomography are configured to acquire individual slices at different center frequencies, the way Takizawa teaches, so that the accuracy of Rothberg’s capturing of the area of interest (see paragraph 105 of Rothberg)is improved (see paragraphs 7-8 of Takizawa). 

Regarding claim 2, Rothberg in view of Takizawa teaches all the limitations of claim 1 above. 


Regarding claim 3, Rothberg in view of Takizawa teaches all the limitations of claim 1 above. 
Rothberg further teaches wherein the interface is a receiver (see the device-to-device communication in paragraphs 72-73), and 
wherein the first magnetic resonance tomography scanner (low-field MRI system 1) is configured to detect an excitation pulse of the second magnetic resonance tomography scanner (see paragraph 76 for the detection of RF pulse sequences for identification of the presence of the nearby system), and
 wherein the first magnetic resonance tomography scanner (low-field MRI system 1) is configured to perform the image acquisition as a function of the detected excitation pulse (see paragraph 76 for the detection of a presence of a second low-field MRI system based on RF pulses of the second low-field MRI system in a using the device-to-device communication. Paragraph 78 further indicates that once a nearby operating low-field MRI system is detected, any potential conflicts such as interferences are managed to reduce such interferences including staggering or alternating of data acquisitions among the scanners, meaning that the operating state of the first low-field MRI system, including data acquisition, is performed based on the detected pulses of the second low-field MRI system).


a controller (see controller 106 of fig. 1 and paragraph 41) configured to control an image acquisition of the first magnetic resonance tomography scanner (see paragraphs 41-42); and 
an interface (see paragraph 70 for the networking protocol or paragraph 72 for the device-to-device communication) connected to the controller for signal communication (see paragraph 70) with a second magnetic resonance tomography scanner (see low-field MRI system 2 of fig. 5) conducting an image acquisition at a same time as the first magnetic resonance tomography scanner (Paragraph 77 states that “The inventors have recognized that in implementations where multiple low-field MRI systems are operating in close proximity, the systems may be configured to reduce interference between the systems or reduce the impact of any other noise source” meaning the invention of Rothberg et al. deals with detecting multiple low-field MRI systems within a specific range and to reduce interference between them so they can operate simultaneously without added adverse effects (e.g., noise),
wherein the controller (controller 106) is configured for receive, via the interface, a signal containing information about the image acquisition of the second magnetic resonance tomography scanner (see paragraphs 74-75 for the querying and providing of information of operating states between the different low-field MRI systems), and
wherein the controller (controller 106)  is configured to change a frequency of a next excitation pulse of the image acquisition of the first magnetic resonance tomography scanner as a function of the received signal to avoid or reduce an interference with the image acquisition of the second magnetic resonance tomography scanner, (paragraph 72 states that the low-field MRI systems are “configured to communicate via the network to identify the presence of other systems, and automatically configure the operating conditions of one or more low-field MRI systems with detection capabilities to reduce 
While Rothberg teaches changing the operating frequency of an MRI system away from the operating frequency of another nearby MRI system at the same time (paragraph 77) Rothberg does not teach that the frequency is changed via a change in a position of a patient on a patient couch or a change in a position of the patient couch.
However, Takizawa teaches steps (fig. 5) of a continuous imaging of an object 1 of fig. 1, based on table movement, fig. 3, such that an MRI apparatus (see fig. 1) is configured to acquire individual slices at different center frequencies from each other at a same time (paragraph 73 explains step 510 of fig. 5 as follows: “The gradient magnetic field intensity of the slice selection, the phase encode amount, etc. are sequentially changed by the control means such as CPU 8 or the like, and the gradient echo pulse sequence is executed one by one. More specifically, in the imaging operation of this embodiment, the gradient echo pulse sequence is executed while the table is slightly moved and while the position of the imaging slice section for collecting the echo signal is changed one by one. The table is moved at a predetermined moving speed, and the gradient echo pulse sequence is successively carried out while the irradiation frequency of the RF pulse (201 in FIG. 2(a)) and the intensity of the gradient magnetic field of the slice selection (202 in FIG. 2(a)) are successively changed, thereby successively collecting echo signals from the respective imaging slice sections. For example, when the number of multi-slices is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rothberg’s system to change an order of the slices at the same time, as taught by Rothberg in paragraph 77, such that the frequency is changed via a change in a position of a patient on a patient couch or a change in a position of the patient couch, the way Takizawa teaches, so that the accuracy of Rothberg’s capturing of the area of interest (see paragraph 105 of Rothberg)is improved (see paragraphs 7-8 of Takizawa).  


Regarding claim 5, Rothberg in view of Takizawa teaches all the limitations of claim 4 above. 
Rothberg further teaches wherein the interface is configured for exchanging data (see paragraph 72 for the device-to-device communications between two low-field MRI systems), and wherein the controller is configured for synchronizing the image acquisition with a second magnetic resonance tomography scanner by an information exchange via the interface (see paragraph 77).

Regarding claims 6 and 9, Rothberg in view of Takizawa teaches all the limitations of claims 6 and 4, respectively, above. 
Rothberg teaches wherein the signal includes information relating to a time and a frequency of the image sequence of the image acquisition of the second magnetic resonance tomography scanner (see paragraph 77 for the step of querying the operating frequencies of a different low-field MRI system for the image acquisitions).


Rothberg teaches wherein the controller (controller 106 of fig. 1) is configured for changing the frequency of an image acquisition process of the first magnetic resonance tomography scanner as a function of the information (see paragraph 77 for the adjusting of the frequency upon detection of a second low-field MRI system operating close by).

Regarding claim 14, Rothberg teaches a system comprising: 
a first magnetic resonance tomography scanner (see low-field MRI system 1, item 510 of fig. 5) having a controller (controller 106 of fig. 1) and an interface (see paragraph 70 for the network protocol); and 
a second magnetic resonance tomography scanner(see low-field MRI system 2, item 520 of fig. 5) having a controller (controller 106 of fig. 1) and an interface (see paragraph 70 for the network protocol), 
wherein the interface of the first magnetic resonance tomography scanner is connected to the interface of the second magnetic resonance tomography scanner for signal communication purposes (see the device-to-device communication in paragraph 72), 
wherein the controller (controller 106) of the second magnetic resonance tomography scanner (low-field MRI system 2, item 510 of fig. 5) is configured for sending information relating to an image acquisition process of the second magnetic resonance tomography scanner (see paragraph 76 for the data acquisition being used as the information required for establishing communication between the systems) via the interface of the second magnetic resonance tomography scanner (see paragraph 75 for the query step), and 

wherein the synchronizing comprises changing an order in which individual slices of the image acquisition of the first magnetic resonance tomography scanner are sampled (Rothberg teaches changing the order in which individual slices are sampled because Rothberg queries for the presence of other MRI systems upon startup in paragraph 75, and “negotiate” with the other MRI systems regarding operating parameters. Paragraph 77 includes assigning operating configuration parameters, including frequencies, to closely located MRI systems hence requiring a change, through the negotiation, an order in which individual slices are acquired)
wherein image acquisitions within a same frequency range do not occur simultaneously within the first and the second magnetic resonance tomography scanners (paragraph 77 states that “the B0 field of a first low-field MRI system may be adjusted to shift the Larmor frequency of the system away from the Larmor frequency of a second low-field MRI system operating close by” where such operating of the system include data acquisition and detected signals in response to RF pulses (paragraph 76).).
While Rothberg teaches changing an order of slices and that the first and second magnetic resonance tomography scanners are configured to acquire individual slices at different center frequencies from each other, as established above (see paragraphs 75) and at the same time (paragraph 77), Rothberg does not teach that the changing an order of the slices is such that the first magnetic 
However, Takizawa teaches steps (fig. 5) of a continuous imaging of an object 1 of fig. 1, based on table movement, fig. 3, such that an MRI apparatus (see fig. 1) is configured to acquire individual slices at different center frequencies from each other at a same time (paragraph 73 explains step 510 of fig. 5 as follows: “The gradient magnetic field intensity of the slice selection, the phase encode amount, etc. are sequentially changed by the control means such as CPU 8 or the like, and the gradient echo pulse sequence is executed one by one. More specifically, in the imaging operation of this embodiment, the gradient echo pulse sequence is executed while the table is slightly moved and while the position of the imaging slice section for collecting the echo signal is changed one by one. The table is moved at a predetermined moving speed, and the gradient echo pulse sequence is successively carried out while the irradiation frequency of the RF pulse (201 in FIG. 2(a)) and the intensity of the gradient magnetic field of the slice selection (202 in FIG. 2(a)) are successively changed, thereby successively collecting echo signals from the respective imaging slice sections. For example, when the number of multi-slices is equal to four, after the echo signals are successively collected from the four multi-slices (702-a to 702-d) in the imaging blocks, the table is returned to 702-a and successively fed while the slice selection is carried out till 702-d”, hence teaching the acquisition of individual slices at different frequencies). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rothberg’s system to change an order of the slices at the same time, as taught by Rothberg in paragraph 77, such that the first magnetic resonance tomography and the second magnetic resonance tomography are configured to acquire individual slices at different center frequencies, the way Takizawa teaches, so that the accuracy of Rothberg’s capturing of the area of interest (see paragraph 105 of Rothberg)is improved (see paragraphs 7-8 of Takizawa).


receiving a signal by the controller via the interface from a second magnetic resonance tomography scanner (see paragraphs 74-75 for the query to detect nearby low-field MRI systems and reception of information regarding the operating state of a second nearby low-field MRI system); 
synchronizing an image acquisition by the controller of the first magnetic resonance tomography scanner as a function of the received signal (see paragraph 77 for the assigning of operating configuration parameters to closely located scanners. Paragraph 76 indicates that such a signal includes a state of data acquisition of a nearby system, meaning that systems operating in close proximity to one another, and configured to reduce interference among one another, communicate their state of data acquisition and therefore synchronize the data acquisition states)
wherein the synchronizing comprises changing an ordering in which individual slices of the image acquisition of the first magnetic resonance tomography scanner are sampled (Rothberg teaches changing the order in which individual slices are sampled because Rothberg queries for the presence of other MRI systems upon startup in paragraph 75, and “negotiate” with the other MRI systems regarding operating parameters.)
wherein image acquisitions within a same frequency range do not occur simultaneously within the first and the second magnetic resonance tomography scanners (paragraph 77 states that “the B0 field of a first low-field MRI system may be adjusted to shift the Larmor frequency of the system away from the Larmor frequency of a second low-field MRI system operating close by” where such operating of the system include data acquisition and detected signals in response to RF pulses (paragraph 76).).

However, Takizawa teaches steps (fig. 5) of a continuous imaging of an object 1 of fig. 1, based on table movement, fig. 3, such that an MRI apparatus (see fig. 1) is configured to acquire individual slices at different center frequencies from each other at a same time (paragraph 73 explains step 510 of fig. 5 as follows: “The gradient magnetic field intensity of the slice selection, the phase encode amount, etc. are sequentially changed by the control means such as CPU 8 or the like, and the gradient echo pulse sequence is executed one by one. More specifically, in the imaging operation of this embodiment, the gradient echo pulse sequence is executed while the table is slightly moved and while the position of the imaging slice section for collecting the echo signal is changed one by one. The table is moved at a predetermined moving speed, and the gradient echo pulse sequence is successively carried out while the irradiation frequency of the RF pulse (201 in FIG. 2(a)) and the intensity of the gradient magnetic field of the slice selection (202 in FIG. 2(a)) are successively changed, thereby successively collecting echo signals from the respective imaging slice sections. For example, when the number of multi-slices is equal to four, after the echo signals are successively collected from the four multi-slices (702-a to 702-d) in the imaging blocks, the table is returned to 702-a and successively fed while the slice selection is carried out till 702-d”, hence teaching the acquisition of individual slices at different frequencies). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rothberg’s system to change an order of the slices at the same time, as taught by Rothberg in paragraph 77, such that the first magnetic resonance tomography and 


Regarding claim 16, Rothberg in view of Takizawa teaches all the limitations of claim 15 above. 
Rothberg further teaches ascertaining information about an image acquisition of the second magnetic resonance tomography scanner by a controller of the second magnetic resonance tomography scanner (see paragraphs 74-75 for the querying and providing of information of operating states between the different low-field MRI systems); and 
sending the signal to the first magnetic resonance tomography scanner, the signal containing the ascertained information (see paragraphs 74-75 for the provision of the query results to the querying low-field MRI system).

Regarding claim 17, Rothberg further teaches a computer-readable storage medium on which is stored electronically readable control information (see paragraph 44 for the computing device and paragraph 41 for the software), 
wherein, the electronically readable control information, when executed by a controller of the first magnetic resonance tomography scanner, is configured to cause the controller to (see paragraph 41): 
receive a signal via the interface from a second magnetic resonance tomography scanner(see paragraphs 74-75 for the query to detect nearby low-field MRI systems and reception of information regarding the operating state of a second nearby low-field MRI system);

wherein image acquisitions within a same frequency range do not occur simultaneously within the first and the second magnetic resonance tomography scanners (paragraph 77 states that “the B0 field of a first low-field MRI system may be adjusted to shift the Larmor frequency of the system away from the Larmor frequency of a second low-field MRI system operating close by” where such operating of the system include data acquisition and detected signals in response to RF pulses (paragraph 76).).
wherein the synchronizing comprises changing an order in which individual slices of the image acquisition of the first magnetic resonance tomography scanner are sampled (Rothberg teaches changing the order in which individual slices are sampled because Rothberg queries for the presence of other MRI systems upon startup in paragraph 75, and “negotiate” with the other MRI systems regarding operating parameters.)
wherein image acquisitions within a same frequency range do not occur simultaneously within the first and the second magnetic resonance tomography scanners (paragraph 77 states that “the B0 field of a first low-field MRI system may be adjusted to shift the Larmor frequency of the system away from the Larmor frequency of a second low-field MRI system operating close by” where such operating of the system include data acquisition and detected signals in response to RF pulses (paragraph 76).).
While Rothberg teaches changing an order of slices and that the first and second magnetic resonance tomography scanners are configured to acquire individual slices at different center frequencies from each other, as established above (see paragraphs 75) and at the same time (paragraph 
However, Takizawa teaches steps (fig. 5) of a continuous imaging of an object 1 of fig. 1, based on table movement, fig. 3, such that an MRI apparatus (see fig. 1) is configured to acquire individual slices at different center frequencies from each other at a same time (paragraph 73 explains step 510 of fig. 5 as follows: “The gradient magnetic field intensity of the slice selection, the phase encode amount, etc. are sequentially changed by the control means such as CPU 8 or the like, and the gradient echo pulse sequence is executed one by one. More specifically, in the imaging operation of this embodiment, the gradient echo pulse sequence is executed while the table is slightly moved and while the position of the imaging slice section for collecting the echo signal is changed one by one. The table is moved at a predetermined moving speed, and the gradient echo pulse sequence is successively carried out while the irradiation frequency of the RF pulse (201 in FIG. 2(a)) and the intensity of the gradient magnetic field of the slice selection (202 in FIG. 2(a)) are successively changed, thereby successively collecting echo signals from the respective imaging slice sections. For example, when the number of multi-slices is equal to four, after the echo signals are successively collected from the four multi-slices (702-a to 702-d) in the imaging blocks, the table is returned to 702-a and successively fed while the slice selection is carried out till 702-d”, hence teaching the acquisition of individual slices at different frequencies). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rothberg’s system to change an order of the slices at the same time, as taught by Rothberg in paragraph 77, such that the first magnetic resonance tomography and the second magnetic resonance tomography are configured to acquire individual slices at different center frequencies, the way Takizawa teaches, so that the accuracy of Rothberg’s capturing of the area of interest (see paragraph 105 of Rothberg)is improved (see paragraphs 7-8 of Takizawa).  


Regarding claim 18, Rothberg in view of Takizawa teaches all the limitations of claim 1 above. 
Rothberg further teaches wherein the interface is a WAN interface (see paragraph 121 for the wide area network).

Regarding claim 19, Rothberg in view of Takizawa teaches all the limitations of claim 4 above. 
Rothberg further teaches wherein the interface is a WAN interface (see paragraph 121 for the wide area network).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/FAROUK A BRUCE/Examiner, Art Unit 3793        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793